DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-9 are pending as filed in the 09/27/2021 Preliminary Amendment.

Information Disclosure Statement
The information disclosure statement submitted 03/05/2021 was properly filed in compliance with 37 CFR 1.97 and considered.

Relevant Art
CN103385912A (published 11/13/2013; machine translation from Google Patents) teaches an aqueous extract of Pithecellobium Clypearia Benth to treat methicillin resistant staphylococcus aureus (Abstract; claim 1), wherein the extraction process utilizes water or ethanol followed by ethyl acetate (Abstract; claims 2-4). The ethanol aqueous solution may have a concentration of 10% to 95% (Abstract; claim 3), including specifically 60% (Abstract; claims 3, 4). (see also:  pp. 5-12, Embodiments 1-11). The CN103385912A extract is prepared in the same manner as the claimed extract, resulting in the same extract composition as claimed. CN103385912A does not teach a method of treating a disease caused by a multi drug resistant Pseudomonas Aeruginosa infection.

Conclusion
Claims 7-9 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655